 



Exhibit 10.16.2
PIER 1 IMPORTS
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
ADOPTED JUNE 24, 1999
AS AMENDED MARCH 25, 2008
Cash Compensation (payable in advance at beginning of each fiscal year)

                    •    
Non-Employee Director Annual Retainer
  $ 150,000     •    
Audit Committee Chair Annual Retainer
  $ 25,000     •    
Compensation Committee Chair Annual Retainer
  $ 25,000     •    
Nominating/Corporate Governance Committee Chair Annual Retainer
  $ 10,000     •    
Non-Executive Chairman of the Board Annual Retainer
  $ 75,000  

Effective March 1, 2009 (beginning of fiscal year 2010) fifty percent (50%) of
such cash compensation shall, in lieu of being paid to the Non-Employee
Director, be deferred into Director Deferred Stock Units.
Director Deferred Stock Units

  •   Pursuant to the Director Deferred Stock Unit Awards program set forth in
the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, as amended.     •   Each
Non-Employee Director may elect to defer all or a portion of the remaining 50%
(in whole percentages) of their non-mandatory deferred cash fees (i.e.,
director, committee chair and chairman annual retainers) for an upcoming fiscal
year into an equivalent value of deferred stock units, provided that any such
deferral election is made on or before and becomes irrevocable as of the
December 31 immediately preceding such fiscal year and is effective for the
entire fiscal year.     •   Deferrals of the director annual retainer both
mandatory and voluntary (other than the portion of the deferral representing
committee chair or chairman annual retainers) are credited with an additional
25% of the deferred amount.     •   At the time a Non-Employee Director ceases
to be a Director of the Company, the deferred stock units credited to such
Director at that time shall be adjusted by Pier 1 Imports to remove from the
credited amount (i) any portion of the deferred stock units applicable to the
time period following the Director ceasing to be a Director of the Company, plus
(ii) an amount of deferred stock units equal to any cash compensation paid to
the Non-Employee Director for such time period (such units to be valued as of
the cash compensation payment date).

